EXAMINER’S AMENDMENT

Election/Restrictions
Claims 6, 11, and 14 are rejoined.  Because these claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/26/2020 is hereby withdrawn with respect to these claims. In view of the withdrawal of the restriction requirement as to the rejoined inventions, the Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Ziolkowski on 1/10/2022.

The application has been amended as follows: 
in claim 1, line 10: “the distal end” was changed to “the second distal end”;
in claim 5, line 3: “a direction” was changed to “the direction”;

 claim 9, line 2: “said proximal end” was changed to “said second proximal end”;
claim 9, line 2: “said distal end” was changed to “said second distal end”;
claim 11, lines 7-8: “an intraoperative” was changed to “the intraoperative”;
in claim 15, line 4: “distance or direction of nerves” was changed to “a distance or the direction of the nerves”;
in claim 16, line 6: “the second structure” was changed to “the directional electrode”;
in claim 20, line 5: “nerve tissue” was changed to “the nerve tissue”; and
in claim 25, line 4: “the collar” was changed to “a collar at the second proximal end”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
With respect to claim 1, neither U.S. Patent No. 7,079,883 (Marino)(previously cited) nor  U.S. Patent Application Publication No. 2009/0259108 (Miles)(previously cited) teaches or suggests “a second tubular structure longitudinally fixed with and rotatably coupled to said first tubular structure, said second tubular structure having: a second proximal end; a second distal end defining a beveled surface; a second inner lumen extending between said second proximal end and said second distal end; and a directional electrode located at said beveled surface of the distal end” along with the other features of claim 1.
Claims 2, 5-7, 9-11, 14-15, and 25-26 are allowable by virtue of their dependence from claim 1.
With respect to claim 16, neither Marino nor Miles teaches or suggests “rotating a second structure longitudinally fixed with, rotatably coupled to, and disposed at least partially within said first tubular dilator such that a directional electrode disposed on a beveled distal end of said 
Claims 17, 20 and 27 are allowable by virtue of their dependence from claim 16.
With respect to claim 21, neither Marino nor Miles teaches or suggests “an electrode structure longitudinally fixed with and disposed at least partially within the first inner lumen such that the electrode structure can rotate relative to the outer dilator, wherein the electrode structure defines a second inner lumen, a proximal end and a distal end; a directional electrode disposed at a beveled surface of the distal end of the electrode structure” along with the other features of claim 21.
Claim 22 is allowable by virtue of its dependence from claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791